           Case 1:20-cv-05237-AT Document 15 Filed 05/04/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


SHANTHAN CHINTALA,                        :
                                          :
      Plaintiff,                          :
                                          :
      v.                                  :
                                          :
GENERAL DYNAMICS MISSION                  :         CIVIL ACTION NO.
SYSTEMS, INC.,                            :         1:20-cv-5237-AT
                                          :
                                          :
      Defendant.                          :

                                      ORDER

      The parties have advised the Court that they have reached a settlement in

this matter and formal documentation will soon be completed [Doc. 14].

      IT IS HEREBY ORDERED that the action is DISMISSED WITHOUT

PREJUDICE to the right of any party, anytime within the next sixty (60) days,

to reopen this action or vacate this order of dismissal.

      It is further ORDERED that the Court retains jurisdiction to vacate this

order of dismissal and to reopen the action, if necessary. If the action has not

been reopened or the Court has not received a motion to vacate on or before the

time permitted by this Order, the action will be dismissed with prejudice.
  Case 1:20-cv-05237-AT Document 15 Filed 05/04/21 Page 2 of 2




SO ORDERED this 4th day of May, 2021.



                             ______________________________
                             Amy Totenberg
                             United States District Judge




                               2
